Honorable Herb Starch                Opinion No. M-992
Acting Executive Director
Texas Vending Commission             Re: Whether, under Section 2,
1411 West Avenue                         S.B. 268, 62nd Leg., R.Si
Austin, Texas 78711                      1971, the State Comptroller
                                         must transfer to the Texas
                                         Vending Commission all
                                         records and memoranda per-
                                         taining to,the enforcement
                                         of the provisions of S.B.
                                         268 and Chapter 13, Title
                                         122A, Taxation-General,
Dear Mr. Starch:                         V.C.S., as amended.
          We quote your letter requesting an opinion from this
office as follows:
         "Senate Bill 268, Chapter 587, ,62ndLegls-
    lature, Regular Session, 1971, established the
    Texas Vending Commission. Section 2 of Senate
    Bill 268, provides as follows:
         "'Sec. 2. There are hereby transferred to
    the Texas Vending Commission all of the duties,
    powers, functions, responslbllltlesand authority
    heretofore exercised by the Comptroller of Public
    Accounts under Chapter 13, Title 122A, Taxatlon-
    General, Revised Civil Statutes of Texas, 1925,
    as amended so that hereafter the term 'Texas
    Vending Commission" shall be substituted for
    the phrase "Comptroller"In said Chapter 13.
    This section shall be effective on September
    1, 1971.'
         "In view of the express provisions of Set- -
    tlon 2, Senate Bill 268, tieask the following
    question:
         "'Whether,under the provisions of Section
    2, Senate Bill 268, Chapter 587, 62nd Leglsla-
    ture, Regular Session, 1971, the Comptroller

                            -4840-
Honorable Herb Starch, page 2   (M-992)



    of Pubslc Accounts Is required'to transfer to
    the Texa8 Vending Commission all of his records,
    correspondence,and memoranda pertainlng or
    relating to the enforcement of the provisions
    of Senate Bill 268 and Chapter 13, Title 122A,
    Taxation-General,Revised Civil Statutes of
    Texas, 1925, as amended.'
          "Without all of the record%, correspondence,
     and memoranda now in the physical custody of the
     Comptroller of Public Accounts which pertain to
     the enforcement of the provisions of Senate Bill
     268 and Chapter 13, Title 122A, Taxation-General,
     Revised Civil Statutes of Texas, 1925, the Texas
     Vending Commission cannot perform Its responsl-
     bllltles and duties delegated to It by the State
     Leglslature.M
          The provisions of Section 2 of Senate Bill 268 are plain
and unambiguous. Where a statute Is plain and unambiguous, It will
be enforced accordin to its words. Anderson v. Penlx, 138 Tex.
596, 161 S.W.2d 455 71942); Texas Highway Department v. Gorham,
139 Tex. 361, 162 S.W.2d 934 (1942). The duties, powers, functions,
responsibilities and authority previously exercised by the Comptroll
of Public Accounts under the provisions of Chapter 13, Title 122A,
Taxation-General,Revised Civil Statutes of Texas, 1925, as amended,
codified as Articles 13.01-13.17,Taxation-General,Vernon's Civil
Statutes, are now Imposed by Section 2 of Senate Bill 268 on the
Texas Vending Commission. Whenever a power Is given or a duty
imposed by statute, everything necessary to make that power ef-
fectual or essential to the performance of the duty Is conferred
                 Terre11 v. Sparks, 104 Tex. 191, 135 S.W. 519

          It Is our opinion that in order for the Texas Vending
Commission to perform the duties Imposed upon It by Senate Bill
268 and Chapter 13, Title 122A, Taxation-General,Revised Civil
Statutes of Texas, 1925, as amended, the Commlsslon must have In
Its possession all the records, correspondeqceand memoranda in
any way pertaining or relating to the enforcement of these statutory
provisions. Consequently, you are advised In answer to your ques-
tion, that the Comptroller of Public Account% has the duty to
transfer to the Texas Vending Commission all of his record%,
correspondenceand memoranda pertaining or relating to the en-
forcement of the provisions of Senate Blll 268 and Chapter 13,


                            -4841-
     .’   ’


    Honorable Herb Starch, page 3      (M-992)




    Title 122A, Taxation-General,Revised Civil Statutes of Texas,
    1925, as amended. The Comptroller, In order to have a complete
    receipt for records transferred,may retain copies of such
    records.
                          SUMMARY
               The Comptroller of Public Accounts has ths
          duty to transfer to the Texas Vending Commission
          all of his records, correspondenceand memoranda
          pertaining or relating to the enforcement of the
          provisions of Senate Bill 268 and Chapter 13,
          Title 122A, Taxation-General,Revised Civil
          Statutes of Texas, 1925.
                                   /f
                                 Sjncerely y,ours,




    Prepared by Ivan R. Williams, Jr.
    Assistant Attorney General
    APPROVED:
    OPINION COMMITTEE
    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Guy c. Flsher
    Ray McGregor
    Michael Stork
    James Maxwell
,
    SAM MCDANIEL
    Staff Legal Assistant
    ALFRED WALKER
    Executive Assistant
    NOLA WHITE
    Flrst Assistant




                               -4842    -